Citation Nr: 1137419	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  04-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to total disability rating due to individual unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2009 and August 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected disabilities render him unemployable.  As such, he claims that he is entitled to a TDIU rating.  

In accordance with the August 2010 remand, the Veteran was afforded a VA examination in September 2010.  Upon examining the Veteran and reviewing his employment and educational history, the examiner opined that the Veteran's service-connected bronchial asthma precluded occupations requiring strenuous physical exertion and exposure to fumes, excessive dust or smoke, and or pet dander.  However, she stated that the Veteran could engage in an occupation such as standing to sort mail in an indoor controlled environment.

With respect to the service-connected right thumb disability, the examiner noted that the Veteran performed all but handwriting with his left hand, but used his right hand for everything else.  She indicated that the service-connected right finger disability affected all of the Veteran's physical activities due to difficulty grasping, lifting, pushing, and pulling.  The examiner found no symptoms or loss of function due to the service-connected left finger disability.  She then reported that the Veteran could engage in a sedentary position where he could answer phones with his left hand.  

Nevertheless, the examiner did not address whether the Veteran could engage in a position suitable to his service-connected bronchial asthma, such as sorting mail, that would also be amenable to his service-connected right thumb disability.  Therefore, the Board determines that the Veteran should be scheduled for another VA examination to assess the effect of his service-connected disabilities together on his employability, with consideration to his education and occupational experience.   

Therefore, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess whether his service-connected disabilities alone prevent him from obtaining and maintaining substantially gainful employment.  The claims file should be available for review by the examiner, and the examination report should reflect that such review occurred.  The examiner must elicit from the Veteran and record for clinical purposes, a full work, and educational history.  Additionally, the examiner is requested to 1) identify all factors that affect the Veteran's employability, 2) discuss the impact of his service-connected disabilities on his employability, and 3) discuss what type of employment, if any, in which the Veteran is capable of engaging in spite of his service- connected disabilities, consistent with his education and occupational experience, and irrespective of age and any nonservice-connected disorders. 

The examiner's opinion should indicate what types of employment might be available to the Veteran in consideration of all of his service-connected disabilities together, as opposed to what employment is possible/precluded by each individual disability alone. 

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

2. After completing the above action and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated, to include extraschedular consideration.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


